Case 20-19017-RG          Doc 85     Filed 06/08/21 Entered 06/08/21 23:16:16         Desc Main
                                     Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Gregory S. Kinoian, Esq. (GK-7386)
 Gregory Kinoian Law LLC
 Tel: (201) 741-6341
 Email: gkinoian@gmail.com

 Of Counsel to

 Aboyoun Dobbs LLC
 77 Bloomfield Avenue
 Pine Brook, NJ 07058
 Tel: (973) 575-9600
 Fax: (973) 575-1925

 Counsel to Alleged Debtor,
 Health Tech Harbor, Inc.
 In re:                                                Involuntary Chapter 7

 HEALTH TECH HARBOR, INC.,                             Case No. 20-19017 (RG)

                         Alleged Debtor.               Hearing Date: June 15, 2021
                                                                     11:00 a.m.

  NOTICE OF ALLEGED DEBTOR’S CROSS-MOTION FOR RELIEF FROM THAT
 CERTAIN CONSENT ORDER APPROVING STIPULATION RESOLVING MOTION
  TO DISMISS INVOLUNTARY PETITION (DKT. 68) AND FOR CERTAIN OTHER
                         RELATED RELIEF


          PLEASE TAKE NOTICE that Health Tech Harbor, Inc. (“HTH”), the above-captioned

Alleged Debtor, by and through the undersigned counsel, is hereby moving the United States

Bankruptcy Court for the District of New Jersey (Newark Vicinage), located at Martin Luther

King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, NJ 07102, for entry of an order

pursuant to Fed. R. Civ. P. 60(b), as made applicable pursuant to Fed. R. Bankr. P. 9024, for

relief from that certain Consent Order Approving Stipulation Resolving Motion to Dismiss

Involuntary Petition (Dkt. 68) (the “Consent Order”) by vacating the Consent Order and deeming
Case 20-19017-RG            Doc 85       Filed 06/08/21 Entered 06/08/21 23:16:16                     Desc Main
                                         Document      Page 2 of 3



the Stipulation Resolving Motion to Dismiss Involuntary Petition (Dkt. 67) (the “Stipulation”)

breached by the Petitioning Creditors1 and null and void, (B) scheduling and evidentiary hearing

on the HTH’s Cross-Motion, (C) in the interim, granting temporary relief from the Consent

Order and Stipulation extending the July 20, 2021 deadline established therein pending the

Court’s final determination of HTH’s Cross-Motion, and (D) granting such other and further

relief as the Court deems just and proper (the “Cross-Motion”).

        PLEASE TAKE FURTHER NOTICE that the Cross-Motion is in response to that

certain Motion for Immediate Entry of an Order for Relief filed on behalf of certain of the

Petitioning Creditors (Dkt. 70) (the “Petitioning Creditors’ Motion”).

        PLEASE TAKE FURTHER NOTICE that a hearing on the Petitioning Creditors’

Motion and HTH’s Cross-Motion is currently scheduled to be held on June 15, 2021 at 11:00

a.m., or as soon thereafter as the parties can be heard.

        PLEASE TAKE FURTHER NOTICE that the hearing may be conducted entirely or

partly by telephone through and pursuant to the Court’s service provider, CourtSolutions.

        PLEASE TAKE FURTHER NOTICE that HTH shall be relying upon the Declarations

of Lawrence H. Margolis, Cheryl Fine and Danial M. Stolz submitted herewith in opposition to

the Petitioning Creditors’ Motion and in support of HTH’s Cross-Motion.




         1
           As used herein, the “Petitioning Creditors” shall refer to, collectively, (A) the original Petitioning
Creditors who signed the Involuntary Petition commencing the above-captioned case, Ramachandra Malya,
Whealthcare LLC, Annette Catino and John Lloyd (collectively, the “Original Petitioning Creditors”) and (B) the
following parties who filed joinders to the Involuntary Petition (the following parties being referred to herein as,
collectively, “the Additional Petitioning Creditors”): Aashisha Pandya (Dkt. 17); Devesh Pandya (Dkt. 18); Doraraju
Kurusamy (Dkt. 19); Kavita Majithia (Dkt. 27); Krishnan Murthi Kurusamy (Dkt. 15); Lily Y. Loh (Dkt. 20);
Madhavi Chenna (Dkt. 14); Manmath Panda (Dkt. 30); Mohammed Ahmed (Dkt. 32); PH Vanodia (Dkt. 16); Ravi
Chenna (Dkt. 14); Sanjaykumar R Kamani (Dkt. 28); Umesh Kumar (Dkt. 21); Vijay Koka (Dkt. 22); and Vishal
Patel (Dkt. 23).

                                                         2
Case 20-19017-RG        Doc 85     Filed 06/08/21 Entered 06/08/21 23:16:16            Desc Main
                                   Document      Page 3 of 3



       PLEASE TAKE FURTHER NOTICE that, in accordance with D.N.J. LBR 9013-

2(a)(2), reply or opposition papers, if any, to the Cross-Motion must be filed and served not later

than four (4) days before the hearing date.

       PLEASE TAKE FURTHER NOTICE that the form of proposed Order is submitted

herewith.

Dated: June 8, 2021

                                                     Respectfully submitted,


                                                     /s/ Gregory S. Kinoian
                                                     Gregory S. Kinoian (GK-7386)
                                                     Gregory Kinoian Law LLC
                                                     Of Counsel to
                                                     Aboyoun Dobbs LLC
                                                     77 Bloomfield Avenue
                                                     Pine Brook, NJ 07058
                                                     Counsel to Alleged Debtor,
                                                     Health Tech Harbor, Inc.




                                                 3
